DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the Yamada reference, Applicant has amended claims to include short coherence light source and specific to the ear as the body cavity.  In view of these amendments, the previous 103 rejection has been modified with respect to new reference Boppart et al. which is directed to low-coherence light source or short-coherence light source and is specific to imaging the ear cavity.  The Vertikov reference has been withdrawn in view of the amendments.  The additional references directed to the Ibrahim and Keogh are part of 103 rejections and therefore it is not required for the references to disclose all elements of the claims.  The Koegh reference is merely used to support the bladder limitation and the Ibrahim reference is used to support the respiratory tube limitation.  Therefore, it is not a requirement for these additional references to include subject matter specific to the ear or nose.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


or nose body cavities.  However, it is not clear from the language how the probe is switchable between the ear or nose.  Under broadest reasonable interpretation, claim 12 can be interpreted as the probe being switchable between the two ears.  If the intention of the claim language is to encompass the probe being switchable between the ears and nose, it is suggested that the claim language be modified to probe being switchable between the ear and nose.  This would clarify that the probe has the ability to be switched between 2 entirely different body cavities.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 5-8, 10-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (20180003481) in view of Boppart et al. (2016007840).  
With respect to claims 1 and 13, Yamada et al. disclose an apparatus 100 and method for imaging a body cavity comprising a light source that generates full-range coherence light [0041].  Yamada et al. teach of a probe 124 housed within a catheter 120 [0048, fig. 4] wherein the probe has a rotatable scanner optical that is disposed to convey the coherent light outwards from the light source to the body cavity and to obtain scattered light from the body cavity [0015, 0048].  Yamada et al. teach of 
With respect to claim 7, Yamada et al. teach of the scanner optic comprising a mirror 105 or lenses 302, 304 [0044].  
With respect to claim 10, Yamada et al. teach of probe comprising coil 122 with probe further comprising a guide light [0015, 0048].  
With respect to claim 11, Yamada et al. further teach of the processor be programmed with instructions for display, storage, or transfer of images from the acquired data [0023, 0024, 0050, 0063].  
Yamada et al. do not explicitly teach of body cavity being ear or nose and the specifics with respect to a short or low-coherence light source.  In a similar field of endeavor Boppart et al. teach of an apparatus and method for scanning the ear tissue with an otoscope where an interferometer combines scattered low-coherence light or short-coherence light from the ear tissue with a reference signal to generate an interferometric signal with a low-coherence or short coherence source 302 emitting light centered at the infrared wavelength of 840 nm with a bandwidth of 45 num (abstract, [0060]).  .  
8.	Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Boppart et al. and further in view of Ibrahim et al. (20160242788).  The previous references do not teach of use of a stabilizing inflatable bladder.  In a similar field of endeavor Ibrahim et al. teach of an apparatus and method for guiding an occlusion device disposed at a distal end of an elongate shaft.  Ibrahim et al. teach of an endoscope that includes an inflatable bladder 192 at the distal tip where air or . 
9.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. in view of Boppart et al. and further in view of Keogh et al. (20100198346).  The previous references do not teach of a respiratory tube.  In a similar field of endeavor Keogh et al. teach of an apparatus and method for guiding a medical device where the probe may be positioned through the mouth and nose [0060] or a tracheal tube or tracheal imaging device or esophageal tube or esophageal imaging device to be inserted inside or along the catheter to be positioned along various body cavities including the nose, throat, etc. and would be obvious to use the probe in various cavities as and switch between cavities as needed with respect to the procedure [0070]. It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Keogh et al. to modify the previous references to ensure safe and effective image guided positioning of electrodes along lumen structures and prevent damage to surrounding tissue [Keogh, [0071, 0072]].  
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793